650 S.E.2d 817 (2007)
STATE of North Carolina
v.
Jeffrey Shane BURCHFIELD.
No. 311A07.
Supreme Court of North Carolina.
August 23, 2007.
Michael E. Casterline, Asheville, for Burchfield.
*818 Barbara Shaw, Assistant Attorney General, Michael Bonfoey, District Attorney, for State of NC.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendant on the 8th day of July 2007 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Attorney General, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 23rd day of August 2007."